PER CURIAM.
Appellant, Southeastern Development and Utilities Company, and appellee, Hawkshead Homeowners Association, both appeal from the trial court’s order implementing an earlier decision of this court. Southeastern Development and Utilities Co. v. Board of County Commissioners of Sarasota, Florida and Hawkshead Homeowners Association, 398 So.2d 882 (Fla. 2d DCA 1981). This court held that the trial court was in error when it set aside a rate increase which the Board of County Commissioners of Sarasota County had granted. This court also found that the Board properly permitted Southeastern to charge a depreciation expense on contributions in aid of construction (CIAC) property so long as there had been established a reserve account as a condition to collecting the depreciation on the CIAC property. The trial court’s order implementing our opinion directed the Board to “take such action as they deem proper in accordance with the opinion entered herein by the Second District Court of Appeals.”
We interpret the trial court’s order as implicitly requiring that Southeastern establish a reserve account as a condition to collecting depreciation on CIAC property, the mechanics of which account must be acceptable to the Board of County Commissioners.
As interpreted the judgment of the trial court is affirmed.
SCHEB, C. J., and CAMPBELL and SCHOONOVER, JJ., concur.